DETAILED ACTION
This non-final Office Action is in response to Appeal Brief filed 02/17/2021.
Claims 1-4, 6-9, 12-15, 18-19, and 21-26 are pending.
Claims 1-4, 6-9, 12-15, 18-19, and 21-26 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 18, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Ogawa, U.S. Patent Application Publication No. 2015/0016477 (hereinafter Ogawa) in view of Guntaka et al., U.S. Patent No. 10,038,592 (filed March 17, 2015; hereinafter Guntaka 592).


claim 1, Ogawa teaches:
A method comprising: generating a mapping … identifying a corresponding row of a first table… (Ogawa FIG. 1, ¶ 0049-0052: Each of the switches (OFS) 20 holds at least one flow table. The controller (OFS) 10 holds flow tables with same contents as all flow tables held by each of the subordinate switches (OFS) 20)
…
determining that a first row of the first table … is marked to be synchronized, which indicates that the first row has been updated based on a configuration change of the first switch, wherein the first row corresponds to a first unique identifier of the first set of unique identifiers; (Ogawa FIG. 7, ¶ 0165-0172: In the synchronization column, one value between "true" or "false" is inputted, ¶ 0184: The specific entry full synchronization flag is: "true" in a case where all of the BC entries, MC entries and wild card entries, which are already set, are synchronized; and "false" otherwise; FIG. 9, ¶ 0222-0228 teaches synchronization is required; see then Ogawa FIG. 8, ¶ 0187-0194 teaching multiple switches 20 and that each switch 20-1+ has a synchronization flag and a flow table; Ogawa ¶ 0014 is interpreting as teaching a row corresponding to a unique identifier: identification information of an output port (such as an output port number) is shown as an action of a flow entry)
retrieving a second row of the second table … corresponding to a second unique identifier of the second set of unique identifiers based on the mapping, wherein the first and second unique identifiers are mapped to each other in the mapping; and (Ogawa FIG. 10, ¶ 0232-0251, see specifically ¶ 0239-0241: the partial synchronization processing unit 13 requests a synchronization of specific entries to the switch (OFS) 20 by giving information of all specific entries found by search to a specific entry synchronization request and notifying the switch (OFS) 20; The partial synchronization processing unit 23 of the switch (OFS) 20 receives a specific entry synchronization request with specific entry 
updating the second row based on a first value of the updated first row. (Ogawa FIG. 10, ¶ 0232-0251, see specifically ¶ 0241: The partial synchronization processing unit 23 of the switch (OFS) 20 receives a specific entry synchronization request with specific entry information (notification of specific entry information) from the partial synchronization processing unit 13 of the controller (OFC) 10 and begins a specific entry synchronization process)
Ogawa does not expressly disclose the bolded limitations below:
generating a mapping between a first set of unique identifiers identifying a corresponding row of a first table of a first database, and a second set of unique identifiers, each identifying a corresponding row of a second table of a second database,
Ogawa further does not expressly disclose:
wherein the first database is configured to operate a first switch
and the second database is configured to operate a second switch in a network,
and wherein the first and second set of unique identifiers are external to the first and second tables, respectively;
However, Guntaka 592 teaches these limitations in addition to a first table of a first database and a second table of a second database:
generating a mapping between a first set of unique identifiers identifying a corresponding row of a first table of a first database, and a second set of unique identifiers, each identifying a corresponding row of a second table of a second database, (Guntaka 592 FIG. 4C, col. 16, line 56-col. 17, line 47 teaches identifiers in separate tables; see also Guntaka 592 teaching identifiers being associated with each other)

and wherein the first and second set of unique identifiers are external to the first and second tables, respectively; (Guntaka 592 FIG. 4C, col. 16, line 56-col. 17, line 47 teaches identifiers in separate tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the switch tables of Guntaka 592.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as switch management tables.
Motivation to do so would be to improve the functioning of Ogawa regarding using flow tables to indicate synchronization states with Guntaka 592 showing further developed table relationships. Motivation to do so would also be to efficiently manage joining of a new switch as seen in Guntaka 592 (col. 1, line 65-67).

Regarding claim 12, Ogawa teaches:
A computer system, comprising: a processor; and a memory coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method, the method comprising: (Ogawa ¶ 0375: Each one of the controller (OFC) 10 and the switch (OFS) 20 is realized by a processor which executes predetermined processes by driving on a basis of a program, a 
generating a mapping … identifying a corresponding row of a first table… (Ogawa FIG. 1, ¶ 0049-0052: Each of the switches (OFS) 20 holds at least one flow table. The controller (OFS) 10 holds flow tables with same contents as all flow tables held by each of the subordinate switches (OFS) 20)
…
determining that a first row of the first table … is marked to be synchronized, which indicates that the first row has been updated based on a configuration change of the first switch, wherein the first row corresponds to a first unique identifier of the first set of unique identifiers; (Ogawa FIG. 7, ¶ 0165-0172: In the synchronization column, one value between "true" or "false" is inputted, ¶ 0184: The specific entry full synchronization flag is: "true" in a case where all of the BC entries, MC entries and wild card entries, which are already set, are synchronized; and "false" otherwise; FIG. 9, ¶ 0222-0228 teaches synchronization is required; see then Ogawa FIG. 8, ¶ 0187-0194 teaching multiple switches 20 and that each switch 20-1+ has a synchronization flag and a flow table; Ogawa ¶ 0014 is interpreting as teaching a row corresponding to a unique identifier: identification information of an output port (such as an output port number) is shown as an action of a flow entry)
retrieving a second row of the second table … corresponding to a second unique identifier of the second set of unique identifiers based on the mapping, wherein the first and second unique identifiers are mapped to each other in the mapping; and (Ogawa FIG. 10, ¶ 0232-0251, see specifically ¶ 0239-0241: the partial synchronization processing unit 13 requests a synchronization of specific entries to the switch (OFS) 20 by giving information of all specific entries found by search to a specific entry synchronization request and notifying the switch (OFS) 20; The partial synchronization processing unit 23 of the switch (OFS) 20 receives a specific entry synchronization request with specific entry 
updating the second row based on a first value of the updated first row. (Ogawa FIG. 10, ¶ 0232-0251, see specifically ¶ 0241: The partial synchronization processing unit 23 of the switch (OFS) 20 receives a specific entry synchronization request with specific entry information (notification of specific entry information) from the partial synchronization processing unit 13 of the controller (OFC) 10 and begins a specific entry synchronization process)
Ogawa does not expressly disclose the bolded limitations below:
generating a mapping between a first set of unique identifiers identifying a corresponding row of a first table of a first database, and a second set of unique identifiers, each identifying a corresponding row of a second table of a second database,
Ogawa further does not expressly disclose:
wherein the first database is configured to operate a first switch
and the second database is configured to operate a second switch in a network,
and wherein the first and second set of unique identifiers are external to the first and second tables, respectively; 
However, Guntaka 592 teaches these limitations in addition to a first table of a first database and a second table of a second database:
generating a mapping between a first set of unique identifiers identifying a corresponding row of a first table of a first database, and a second set of unique identifiers, each identifying a corresponding row of a second table of a second database, (Guntaka 592 FIG. 4C, col. 16, line 56-col. 17, line 47 teaches identifiers in separate tables; see also Guntaka 592 teaching identifiers being associated with each other)
wherein the first database is configured to operate a first switch and the second database is configured to operate a second switch in a network, (Guntaka 592 FIG. 7, col. 25, line 44-55: Database 150 of switch 102 includes global configuration information 701 and local configuration information 702. Database 640 of switch 101 includes global configuration information 703 and local configuration information 704)
and wherein the first and second set of unique identifiers are external to the first and second tables, respectively; (Guntaka 592 FIG. 4C, col. 16, line 56-col. 17, line 47 teaches identifiers in separate tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the switch tables of Guntaka 592.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as switch management tables.
Motivation to do so would be to improve the functioning of Ogawa regarding using flow tables to indicate synchronization states with Guntaka 592 showing further developed table relationships. Motivation to do so would also be to efficiently manage joining of a new switch as seen in Guntaka 592 (col. 1, line 65-67).

Regarding claim 18, Ogawa teaches:
A non-transitory machine-readable storage medium encoded with instructions, the instructions executable by a processor of a system to cause the system to perform a method, the method comprising: (Ogawa ¶ 0021: A program related to the present invention is a program to let an electronic device, such as a computer, execute the processes of the controller and the switch in the above method of path information synchronization; the program related to the present invention can be stored in a memory device or a recording medium)
generating a mapping … identifying a corresponding row of a first table… (Ogawa FIG. 1, ¶ 0049-0052: Each of the switches (OFS) 20 holds at least one flow table. The controller (OFS) 10 holds flow tables with same contents as all flow tables held by each of the subordinate switches (OFS) 20)
…
determining that a first row of the first table … is marked to be synchronized, which indicates that the first row has been updated based on a configuration change of the first switch, wherein the first row corresponds to a first unique identifier of the first set of unique identifiers; (Ogawa FIG. 7, ¶ 0165-0172: In the synchronization column, one value between "true" or "false" is inputted, ¶ 0184: The specific entry full synchronization flag is: "true" in a case where all of the BC entries, MC entries and wild card entries, which are already set, are synchronized; and "false" otherwise; FIG. 9, ¶ 0222-0228 teaches synchronization is required; see then Ogawa FIG. 8, ¶ 0187-0194 teaching multiple switches 20 and that each switch 20-1+ has a synchronization flag and a flow table; Ogawa ¶ 0014 is interpreting as teaching a row corresponding to a unique identifier: identification information of an output port (such as an output port number) is shown as an action of a flow entry)
retrieving a second row of the second table … corresponding to a second unique identifier of the second set of unique identifiers based on the mapping, wherein the first and second unique identifiers are mapped to each other in the mapping; and (Ogawa FIG. 10, ¶ 0232-0251, see specifically ¶ 0239-0241: the partial synchronization processing unit 13 requests a synchronization of specific entries to the switch (OFS) 20 by giving information of all specific entries found by search to a specific entry synchronization request and notifying the switch (OFS) 20; The partial synchronization processing unit 23 of the switch (OFS) 20 receives a specific entry synchronization request with specific entry information (notification of specific entry information) from the partial synchronization processing unit 13 of the controller (OFC) 10)
updating the second row based on a first value of the updated first row. (Ogawa FIG. 10, ¶ 0232-0251, see specifically ¶ 0241: The partial synchronization processing unit 23 of the switch (OFS) 20 receives a specific entry synchronization request with specific entry information (notification of specific entry information) from the partial synchronization processing unit 13 of the controller (OFC) 10 and begins a specific entry synchronization process)
Ogawa does not expressly disclose the bolded limitations below:
generating a mapping between a first set of unique identifiers identifying a corresponding row of a first table of a first database, and a second set of unique identifiers, each identifying a corresponding row of a second table of a second database,
Ogawa further does not expressly disclose:
wherein the first database is configured to operate a first switch
and the second database is configured to operate a second switch in a network,
and wherein the first and second set of unique identifiers are external to the first and second tables, respectively; 
However, Guntaka 592 teaches these limitations in addition to a first table of a first database and a second table of a second database:
generating a mapping between a first set of unique identifiers identifying a corresponding row of a first table of a first database, and a second set of unique identifiers, each identifying a corresponding row of a second table of a second database, (Guntaka 592 FIG. 4C, col. 16, line 56-col. 17, line 47 teaches identifiers in separate tables; see also Guntaka 592 teaching identifiers being associated with each other)
wherein the first database is configured to operate a first switch and the second database is configured to operate a second switch in a network, (Guntaka 592 FIG. 7, col. 25, line 44-55: Database 150 of switch 102 includes global configuration information 701 and local configuration information 702. Database 640 of switch 101 includes global configuration information 703 and local configuration information 704)
and wherein the first and second set of unique identifiers are external to the first and second tables, respectively; (Guntaka 592 FIG. 4C, col. 16, line 56-col. 17, line 47 teaches identifiers in separate tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the switch tables of Guntaka 592.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as switch management tables.
Motivation to do so would be to improve the functioning of Ogawa regarding using flow tables to indicate synchronization states with Guntaka 592 showing further developed table relationships. Motivation to do so would also be to efficiently manage joining of a new switch as seen in Guntaka 592 (col. 1, line 65-67).

Regarding claim 22, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above including:
detecting an error associated with the first switch; and (Guntaka 592 FIG. 11A, col. 32, line 24-39: During operation, the switch receives configuration information of a new switch (operation 1102); The switch receives a response from a respective managed switch (operation 1106) and checks whether all persistent storages have been prepared (operation 1108). If all persistent storages have not been prepared; see also FIG. 11B, ele. 1166-1168)
generating, for the error, a corrective action that generates the configuration change of the first switch. (Guntaka 592 FIG. 11A, col. 32, line 24-39: The switch receives a response from a respective managed switch (operation 1106) and checks whether all persistent storages have been prepared (operation 1108). If all persistent storages have not been prepared, the switch rolls back the configuration information from the local persistent storage (operation 1112); see also FIG. 11B, ele. 1168 teaching a roll back from local persistent storage)

Regarding claim 23, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above including:
further comprising rolling back configuration of the first switch to a stable state, wherein the rolling back generates the configuration change of the first switch. (Guntaka 592 FIG. 11A, col. 32, line 24-39: the switch rolls back the configuration information [shows configuration change] from the local persistent storage (operation 1112); see also FIG. 11B, ele. 1168 teaching a roll back from local persistent storage; see FIG. 7, col. 25, line 51-55 teaching the default configuration information for managed switch 101 [would be rolled back to this state; interpreted as stable])

Regarding claims 25 and 26, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 12 and 18 above respectively including:
wherein the configuration change of the first switch corresponds to one of: a new configuration for the first switch, wherein information indicating the new configuration is stored in the first row; a corrective action for an error associated with the first switch; and (Guntaka 592 FIG. 11A, col. 32, line 24-39: The switch receives a response from a respective managed switch (operation 1106) and checks whether all persistent storages have been prepared (operation 1108). If all persistent storages have not been prepared, the switch rolls back the configuration information from the local persistent storage (operation 1112); see also FIG. 11B, ele. 1168 teaching a roll back from local persistent storage [roll back can be considered a corrective action])
rolling back of configuration of the first switch to a stable state. (Guntaka 592 FIG. 11A, col. 32, line 24-39: the switch rolls back the configuration information [shows configuration change] from the local persistent storage (operation 1112); see also FIG. 11B, ele. 1168 teaching a roll back from local persistent storage; see FIG. 7, col. 25, line 51-55 teaching the default configuration information for managed switch 101 [would be rolled back to this state; interpreted as stable])




Claims 2-3, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Ogawa in view of Guntaka 592 in further view of Nardone et al., U.S. Patent Application Publication No. 2002/0055939 (hereinafter Nardone).

Regarding claim 2, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above but does not expressly disclose:
determining that the second row is empty; and populating the second row with a respective value of the updated row.
However, Nardone teaches:
determining that the second row is empty; and populating the second row with a respective value of the updated row. (Nardone ¶ 0056-0057, steps 814-818: determines whether the row is new (step 814); if the row is new, a new record is added to the database stored in enterprise server (step 818))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the database row mapping and synchronization as in Nardone.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as table management.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using synchronization tables for switches and databases with the functioning of Nardone regarding the application database and the enterprise database. Motivation to do so would also be to improve existing synchronization functionality as seen in Nardone (¶ 0007-0009).

Regarding claim 3, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein updating the second row comprises replacing a second value of the second row with the first value of the updated first row.
However, Nardone teaches:
wherein updating the second row comprises replacing a second value of the second row with the first value of the updated first row. (Nardone ¶ 0056-0057, steps 814-820: determines whether the row is new (step 814); any changes or modifications to the row retrieved from the client 110, since the last synchronization, may be implemented to the corresponding row stored in enterprise server 120 (step 820))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the database row mapping and synchronization as in Nardone.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as table management.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using synchronization tables for switches and databases with the functioning of Nardone regarding its application database and the enterprise database. Motivation to do so would also be to improve existing synchronization functionality as seen in Nardone (¶ 0007-0009).

Regarding claim 21, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above including:
obtaining information indicating a new configuration for the first switch, wherein the new configuration generates the configuration change of the first switch; and (Guntaka 592 FIG. 7, col. 27, line 1-21: switch 102 receives the changed local configuration information and performs a distributed commit on the changed local configuration information)
Ogawa in view of Guntaka 592 does not expressly disclose:
storing the information indicating the new configuration in the first row.
However, Nardone teaches:
storing the information indicating the new configuration in the first row. (Nardone FIGs. 8, ¶ 0056-0058: mapping rule sets are retrieved; other user-determined configuration information relating to synchronization may also included with the rules; any changes or modifications to the row retrieved from enterprise server 120, since the last synchronization, may be implemented to the row stored in client 110 (step 828))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the database row mapping and synchronization as in Nardone.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as table management.
Motivation to do so would be to improve the functioning of Ogawa regarding using flow tables to indicate synchronization states with the functioning of Nardone regarding its application database and the enterprise database. Motivation to do so would also be to improve existing synchronization functionality as seen in Nardone (¶ 0007-0009).

Regarding claims 19 and 24, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 18 and 12 above respectively but does not expressly disclose:
wherein updating the second row further comprises one of:
determining that the second row is empty and populating the second row with a respective value of the updated first row; and
replacing a second value of the second row with the first value of the updated first row.
However, Nardone teaches:
wherein updating the second row further comprises one of: determining that the second row is empty and populating the second row with a respective value of the updated first row; and (Nardone ¶ 0056-0057, steps 814-818: determines whether the row is new (step 814); if the row is new, a new record is added to the database stored in enterprise server (step 818))
replacing a second value of the second row with the first value of the updated first row. (Nardone FIGs. 8, ¶ 0056-0058: mapping rule sets are retrieved; other user-determined configuration information relating to synchronization may also included with the rules; any changes or modifications to the row retrieved from enterprise server 120, since the last synchronization, may be implemented to the row stored in client 110 (step 828)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the database row mapping and synchronization as in Nardone.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as table management.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using synchronization tables for switches and databases with the functioning of Nardone regarding the application database and the enterprise database. Motivation to do so would also be to improve existing synchronization functionality as seen in Nardone (¶ 0007-0009).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka 592 and Peh et al., U.S. Patent Application Publication No. 2012/0303677 (previously utilized as the primary reference; hereinafter Peh).

Regarding claim 4, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above but does not expressly disclose:
generating the first and second sets [of] unique identifiers based on index columns in the first and second tables, respectively.
However, Peh teaches:
generating the first and second sets [of] unique identifiers based on index columns in the first and second tables, respectively. (Peh ¶ 0067: A VID-B column 714 is initialized to "-1"; this column will be filled in with value IDs from the local dictionary of partition B.sub.1; see also ¶ 0071: In a step 324c, if an actual value received from partition A.sub.1 matches an entry in the local dictionary for partition B.sub.1, then the value ID from B.sub.1's local dictionary is copied to the corresponding entry in the A2B translation table 704a)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa with the ID list combination and compilation of Peh.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as table management.
Motivation to do so would be to improve the functioning of Ogawa regarding using flow tables to indicate synchronization states with the functioning of Peh regarding its connected partition pairs. 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka 592 and Vobbilisetty et al., U.S. Patent No. 10,075,394 (filed July 21, 2016; hereinafter Vobbilisetty).

Regarding claims 6 and 13, Ogawa in view of Guntaka 592 teaches all the features with respect to claims 1 and 12 above respectively including:
facilitating high availability for the first and second switches; and (Guntaka 592 col. 14, line 7-16: if the switch is participating in an active-standby high availability protocol (e.g., Virtual Router Redundancy Protocol (VRRP) and Virtual Switch Redundancy Protocol (VSRP)), management module identifier 236 can indicate whether the switch is an active or a standby switch)
[a] switch in a management plane of the network. (Guntaka 592 col. 10, line 43-48 teaches switches appearing in a user interface)
Ogawa in view of Guntaka 592 does not expressly disclose:
presenting the first and second switches as a single virtual switch …
However, Vobbilisetty teaches:
presenting the first and second switches as a single virtual switch … (Vobbilisetty FIG. 6, col. 15, line 52-64; col. 17, line 1-14: virtual switch identifier is associated with the switch and a second switch; Each of the first fabric switch and the second fabric switch is operable to accommodate a plurality of switches and operate as a single switch) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the switch and database communication of Vobbilisetty.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of storage in a network environment.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Vobbilisetty using storage to maintain respective switch configurations. Motivation to do so would also be to provide scalable and flexible solutions when coupling end devices as seen in Vobbilisetty (col. 2, line 6-12).

Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka 592 and Gabriel et al., U.S. Patent Application Publication No. 2013/0332555 (provided in IDS; hereinafter Gabriel) and Guntaka et al., U.S. Patent Application Publication No. 2016/0065473 (hereinafter Guntaka 473).

Regarding claim 7, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 1 above including:
…the first unique identifier as a first value and a row identifier of the first row of the first table as a first key (Guntaka 592 col. 13, line 20-46: To identify different objects of a class in the table, framework 120 generates and assigns an object identifier (object ID or OID) to a respective object of a respective class. This object identifier operates as the primary identifier of that object. In the database table, this primary identifier is the primary key of that table; Object identifier 210 can be the primary key for that table)
Ogawa in view of Guntaka 592 does not expressly disclose:
creating a first hashmap, which includes the first unique identifier as a first value and… a first key; and
creating a second hashmap, which includes a name of the first table as a second key and a reference to the first hashmap as a second value.
However, Gabriel teaches:
creating a first hashmap, which includes the first unique identifier as a first value and… a first key; (Gabriel ABST: master switch hash table; ¶ 0034-0036: Master switch 20-1 may build a server load balancing (SLB) application hash table 120 using the healthy servers 26 and may select the first available server-facing port 28 in the hash table (index 2 which may map to server-facing port 28-2 in this case) to designate as the inter-switch link 30 (FIG. 2) communication path to send synchronization updates; see also FIG. 4, ele. 120 showing server ports and bucket IDs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the hash table synchronization of Gabriel.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing updates/synchronization.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Gabriel to send synchronization update requests to facilitate bringing application/client-side tables up to date. Motivation to do so would also be to mitigate inefficiencies in a fail-safe environment as seen in Gabriel (¶ 0004).
Ogawa in view of Guntaka 592 and Gabriel does not expressly disclose:
creating a second hashmap, which includes a name of the first table as a second key and a reference to the first hashmap as a second value.
However, Guntaka 473 teaches:
creating a second hashmap, which includes a name of the first table as a second key and a reference to the first hashmap as a second value. (Guntaka 473 ¶ 0014: persistent storage module generates the class identifier based on a hash function applied to the name of the first class; ¶ 0016-0019 teaches one-to-one relationships between the first and second classes; first table with object ID for second class; second table with class ID associated with second class)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the switch and database communication of Guntaka 473.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of storage in a network environment.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Guntaka 473 using storage to maintain respective switch configurations. Motivation to do so would also be to efficiently facilitate persistent storage as seen in Guntaka 473 (¶ 0009).

Regarding claim 8, Ogawa in view of Guntaka 592 and Gabriel and Guntaka 473 teaches all the features with respect to claim 7 above.
Guntaka 592 teaches the second unique identifier as a third key. (Guntaka 592 col. 13, line 20-46: framework 120 generates and assigns an object identifier (object ID or OID) to a respective object of a respective class. This object identifier operates as the primary identifier of that object. In the database table, this primary identifier is the primary key of that table)
Gabriel teaches:
creating a third hashmap, which includes a row identifier of the second row of the second table as the third value and the second unique identifier … (Gabriel ABST: slave hash table; ¶ 0034-0036: Upon receiving the synchronization update request, the slave switch 20-2 may compare its own local application hash table 130 with the copy received. If the tables are different, the slave switch 20-2 may perform a local application hash table 130 update using the copy received from the synchronization update request from the master switch 20-1; see also FIG. 4, ele. 130 showing server ports and bucket IDs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the hash table synchronization of Gabriel.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing updates/synchronization.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Gabriel to send synchronization update requests to facilitate bringing application/client-side tables up to date. Motivation to do so would also be to mitigate inefficiencies in a fail-safe environment as seen in Gabriel (¶ 0004).
Guntaka 473 further teaches:
creating a fourth hashmap, which includes a name of the second table as a fourth key and a reference to the third hashmap as a fourth value. (Guntaka 473 ¶ 0014: persistent storage module generates the class identifier based on a hash function applied to the name of the first class; ¶ 0016-0019 teaches one-to-one relationships between the first and second classes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the switch and database communication of Guntaka 473.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of storage in a network environment.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Guntaka 473 using storage to maintain respective switch configurations. Motivation to do so would also be to efficiently facilitate persistent storage as seen in Guntaka 473 (¶ 0009).

Regarding claim 14, Ogawa in view of Guntaka 592 teaches all the features with respect to claim 12 above including:
…the first unique identifier as a first value and a row identifier of the first row of the first table as a first key (Guntaka 592 col. 13, line 20-46: To identify different objects of a class in the table, framework 120 generates and assigns an object identifier (object ID or OID) to a respective object of a respective class. This object identifier operates as the primary identifier of that object. In the database table, this primary identifier is the primary key of that table; Object identifier 210 can be the primary key for that table)
Guntaka 592 teaches the second unique identifier as a third key. (Guntaka 592 col. 13, line 20-46: framework 120 generates and assigns an object identifier (object ID or OID) to a respective object of a respective class. This object identifier operates as the primary identifier of that object. In the database table, this primary identifier is the primary key of that table)
Ogawa in view of Guntaka 592 does not expressly disclose:
creating a first hashmap, which includes the first unique identifier as a first value and… a first key; and
creating a second hashmap, which includes a name of the first table as a second key and a reference to the first hashmap as a second value.
creating a third hashmap, which includes a row identifier of the second row of the second table as the third value and the second unique identifier…
creating a fourth hashmap, which includes a name of the second table as a fourth key and a reference to the third hashmap as a fourth value.
However, Gabriel teaches:
creating a first hashmap, which includes the first unique identifier as a first value and… a first key; (Gabriel ABST: master switch hash table; ¶ 0034-0036: Master switch 20-1 may build a server load balancing (SLB) application hash table 120 using the healthy servers 26 and may select the first available server-facing port 28 in the hash table (index 2 which may map to server-facing port 28-2 in this case) to designate as the inter-switch link 30 (FIG. 2) communication path to send synchronization updates; see also FIG. 4, ele. 120 showing server ports and bucket IDs)
creating a third hashmap, which includes a row identifier of the second row of the second table as the third value and the second unique identifier … (Gabriel ABST: slave hash table; ¶ 0034-0036: Upon receiving the synchronization update request, the slave switch 20-2 may compare its own local application hash table 130 with the copy received. If the tables are different, the slave switch 20-2 may perform a local application hash table 130 update using the copy received from the synchronization update request from the master switch 20-1; see also FIG. 4, ele. 130 showing server ports and bucket IDs) 
Ogawa in view of Guntaka 592 and Gabriel does not expressly disclose:
creating a second hashmap, which includes a name of the first table as a second key and a reference to the first hashmap as a second value.
creating a fourth hashmap, which includes a name of the second table as a fourth key and a reference to the third hashmap as a fourth value.
However, Guntaka 473 teaches:
creating a second hashmap, which includes a name of the first table as a second key and a reference to the first hashmap as a second value. (Guntaka 473 ¶ 0014: persistent storage module generates the class identifier based on a hash function applied to the name of the first class; ¶ 0016-0019 teaches one-to-one relationships between the first and second classes; first table with object ID for second class; second table with class ID associated with second class)
creating a fourth hashmap, which includes a name of the second table as a fourth key and a reference to the third hashmap as a fourth value. (Guntaka 473 ¶ 0014: persistent storage module generates the class identifier based on a hash function applied to the name of the first class; ¶ 0016-0019 teaches one-to-one relationships between the first and second classes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the switch and database communication of Guntaka 473.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of storage in a network environment.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Guntaka 473 using storage to maintain respective switch configurations. Motivation to do so would also be to efficiently facilitate persistent storage as seen in Guntaka 473 (¶ 0009).

Regarding claims 9 and 15, Ogawa in view of Guntaka 592 and Gabriel and Guntaka 473 teaches all the features with respect to claims 8 and 14 above.
Guntaka 592 teaches:
wherein generating the mapping comprises: identifying the first unique identifier from the first set of unique identifiers and the second unique identifier from the second set of unique identifiers... (Guntaka 592 FIG. 8A, col. 27, line 64-col. 28, line 19: To facilitate automatic configuration of identifiers, switch 102 allocates a switch identifier 838 for switch 802. In some embodiments, switch 102 generates the switch identifier based on an identifier generation technique; col. 29, line 39-52: the user can enter a command (e.g., "map") to create a mapping between switch MAC address 834 and switch identifier 838. Additionally, the user can enter the command to create a mapping between switch MAC address 834 and switch group identifier 836)
Guntaka 473 teaches:
identifying… by iterating through each of the first, second, third and fourth hashmaps. (Guntaka 473 ¶ 0014: persistent storage module generates the class identifier based on a hash function applied to the name of the first class; ¶ 0016-0019 teaches one-to-one relationships between the first and second classes; first table with object ID for second class; second table with class ID associated with second class; third table with instance ID associated with second class; fourth table with object ID associated with first class and with object ID associated with identified third class made from defined one-to-one relationships) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the network switch synchronization using flow tables and flags as in Ogawa as modified with the switch and database communication of Guntaka 473.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of storage in a network environment.
Motivation to do so would be to improve the functioning of Ogawa as modified regarding using flow tables to indicate synchronization states with the functioning of Guntaka 473 using storage to maintain respective switch configurations. Motivation to do so would also be to efficiently facilitate persistent storage as seen in Guntaka 473 (¶ 0009).

Response to Arguments
Applicant’s arguments, filed 02/17/2021, with respect to the rejection(s) of claim(s) 1, 12, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 23, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164